Citation Nr: 1535854	
Decision Date: 08/21/15    Archive Date: 08/31/15

DOCKET NO.  14-04 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to an effective date earlier than September 29, 2010, for the assignment of an increased 10 percent disability rating for bilateral hearing loss. 

2. Entitlement to an effective date earlier than September 29, 2010, for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Ashley Martin, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from February 1966 to December 1969. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in St. Louis, Missouri.


FINDINGS OF FACT

1. A September 1971 decision denied an increased rating for the Veteran's bilateral hearing loss; no appeal was filed and no additional evidence was submitted within one year. 

2. The Veteran's increased rating claim for bilateral hearing loss and original service connection claim for tinnitus were received on September 29, 2010.

3. The Veteran did not submit claims seeking an increased rating for bilateral hearing loss or service connection for tinnitus prior to the date of receipt of his formal claims on September 29, 2010.

4.  It is not ascertainable that there was an increase in severity of the hearing loss that occurred during the one year period prior to September 29, 2010.  


CONCLUSIONS OF LAW

1. The criteria for an earlier effective date, prior to September 29, 2010, for the assignment of an increased 10 percent disability rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).
 
2. The criteria for an earlier effective date, prior to September 29, 2010, for the grant of service connection for tinnitus have not been met. 38 U.S.C.A. §§ 5107 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

This appeal arises from the Veteran's disagreement with the effective dates assigned following the grant of service connection for tinnitus and the increased rating for bilateral hearing loss.  Courts have held that once entitlement is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  No additional discussion of the duty to notify is therefore required.

With respect to the duty to assist, VA has of record evidence including service treatment records, post-service treatment records, and VA examination reports. There is no indication in the record that additional evidence relevant to the issue is available but absent from the claims folder.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227 (2000).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.


II. Analysis

A. Earlier Effective Date for Bilateral Hearing Loss 

The Veteran contends that he is entitled to an effective date earlier than September 29, 2010, for the assignment of a 10 percent rating for bilateral hearing loss.  

Generally, the effective date of an award based on a claim for increase is generally the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  VA must thus consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Historically, the Veteran was assigned a non-compensable rating for his bilateral hearing loss, effective February 10, 1971.  In August 1971, the Veteran underwent a VA audiological examination.  Based on the examination results, the RO declined to increase the Veteran's non-compensable rating for bilateral hearing loss in a September 1971 decision.  There is no evidence that the Veteran appealed the September 1971 decision.  Thus, the Board finds the decision final. 

A claim for an increased rating for the Veteran's bilateral hearing loss was received by the RO on September 29, 2010.  The evidence does not show, nor does the Veteran contend, that an informal or formal claim for an increase was filed prior to that date.  A review of the claims file fails to show that any claim was received between the September 1971 decision and the September 29, 2010 increased rating claim.  As no claim was filed prior to September 29, 2010, an earlier effective date is not warranted.

Furthermore, there is no evidence showing that the Veteran was entitled to an increased rating prior to September 29, 2010 due to an ascertainable increase occurring during the one year period preceding that date.  A June 2011 VA examination shows that the Veteran's hearing loss worsened and the he was entitled to a 10 percent evaluation.  Medical records and audiometric findings prior to the VA examination and September 29, 2010 do not support a compensable rating.  

Based on the analysis provided, the Board concludes that the preponderance of the evidence is against assignment of an earlier effective date for a 10 percent rating for bilateral hearing loss.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b). 

B.  Earlier Effective Date for Tinnitus

The Veteran contends that he is entitled to an effective earlier than September 29, 2010 for his service-connected tinnitus.  

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is defined as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2014).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by the VA may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a) (2014).

Here, the RO received the Veteran's service connection claim for tinnitus on September 29, 2010.  There is no evidence that the Veteran filed a claim for tinnitus prior to September 29, 2010.  Thus, the Board finds that he is not entitled to an earlier effective date.  

In making this determination, the Board has considered the Veteran's complaints of ringing in his ears during the March and August 1971 VA examinations.  However, these complaints do not constitute a claim for VA compensation purposes.  The VA examination reports do not in any way constitute communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit.  The mere presence of the medical evidence does not establish an intent on the part of the Veteran to seek service connection for that disorder.  Brannon v. West, 12 Vet. App. 32, 35 (1998).  The Board has noted that under 38 C.F.R. § 3.157, the date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim in certain circumstances.  However, that provision does not apply to original claims for service connection, but instead applies only to claims for increase and certain claims to reopen previously denied claims.

Furthermore, the effective date of an original claim is the date the claim was received or the date the entitlement arose, whichever later.  Even if the evidence establishes that tinnitus arose in March or August 1971, the Veteran is still not entitled to an effective date earlier than September 29, 2010, as it is the later of the two dates.   

Based on the foregoing, the Board concludes that the preponderance of the evidence is against entitlement to an earlier effective date for tinnitus.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).



ORDER

Entitlement to an effective date earlier than September 29, 2010, for the assignment of an increased 10 percent disability rating for bilateral hearing loss is denied. 

Entitlement to an effective date earlier than September 29, 2010, for the grant of service connection for tinnitus is denied.



____________________________________________
MICHAEL MARTIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


